DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, Species B (claims 1-7, 9-14) in the reply filed on 10/28/2022 is acknowledged.
3.	Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
4.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 5-7, 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kinney et al. (US 5,909,276).
As to claim 1, Kinney discloses a substrate cleaning system, comprising:
a clean module (406) to cleaning a substrate after polish (CMP in station 404) of the substrate (Fig 10, Fig 11, col. 11 lines 25-65);
a drier module (424) to dry the substrate after cleaning the substrate by the cleaner module (Fig 10, Fig 11, col. 11 lines 50-67);
a substrate support (220) movable along a first axis the is substantially parallel to a face of the substrate as held in by the substrate support from the first position in the drier module to a second position outside the drier module (Fig 8-Fig 10, col. 8 lines 60 to col. 9 lines 67);
an in-line metrology station (10 and/or 408) including a line-scan camera (20 or 304) position configured to scan the substrate as the substrate is held by the substrate support and the substrate support is moving between the first position to the second position (Fig 1, Fig 8-9, col. 3-4, col. 8-9).
As to claim 2, Kinney discloses a housing to separate the cleaner module and drier module form other module of a polishing apparatus (404), and a window in the housing, and wherein the line-scan camera (304) is position outside the housing (308) to scan the substrate through the window (Fig 9, col. 9).
As to claim 5, Kinney discloses a light source (14/15) to generate a light beam to impinge the substrate, and wherein the line-scan camera (20 or 304) is positioned to received light from the light source reflected from the substrate (Fig 1, Fig 8-Fig 9, col. 3-4, col. 5-6, col. 9).
As to claim 6, Kinney discloses the light source (14/15) is configured to direct the light beam to impinge the substrate at an angle of incident (Fig 1, Fig 8-Fig 9, col. 3-4, col. 5-6, col. 9).
As to claim 7, Kinney discloses the angle of incident is between 80 degree to 90 degree (col. 3 lines 54-65, within applicant’s range of 5 to 85 degree).
As to claim 9, Kinney discloses the light source (302) is outside the housing (308) (See Fig 9, col. 9, col. 9 lines 25-67).
As to claim 10, Kinney disclose the light source (320) is positioned to direct light beam through the window (320) (See Fig 9, col. 9 lines 25-67).
As to claim 11, Kinney discloses a controller (computer 232 and 26) configured to cause a first motor to move the substrate support (220) and to collect data from the line-scan camera while the line-scan camera remains stationary and the substrate support moves for the line-scan camera to scan across the substrate (col. 8 lines 1 to col. 9).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 5,909,276) as applied to claims 1-2, 5-7, 9-11 above, and further in view of Shchemelinin et al. (US 2020/0202504 A1).
As to claim 3, Kinney discloses a first mirror (46) position inside the housing (Fig 1, col. 3 lines 40 to 65). Kinney fails to disclose the first mirror configured to reflect light from the substrate to the window.  Shchemelinin discloses a first mirror (115 or 117) position inside the housing and configured to reflect light from the substrate (101) to the window in order to detect the defect in the wafer ((See Fig 1, paragraph 0023-0029).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kinney in view of Shchemelinin by having a first mirror position inside the housing and configured to reflect light from the substrate to the window because it will help image detector to detect defects on the substrate.
As to claim 4, Kinney fails to disclose or suggest a second mirror positioned outside the housing and configured to reflect the light from the first mirror into the line- scan camera.  Shchemelinin discloses a second mirror (118A, 118B) positioned the housing and configured to reflect the light from the first mirror into the line- scan camera (121a/121B) (See Fig 1, paragraph 0023-0035). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kinney in view of Shchemelinin by having suggest a second mirror positioned outside the housing and configured to reflect the light from the first mirror into the line- scan camera because it will help image detector to detect defects on the substrate.

11.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 5,909,276) as applied to claims 1-2, 5-7, 9-11 above, and further in view of Watkins et al. (US 2005/0036671 A1).
As to claim 12, Kenney fails to disclose a second motor coupled to the light source and a third motor couple to the line-scan camera.  However, Kinney clearly teaches the cleaning system comprises a light source and the line-scan camera.  In substrate inspection method, Watkins teaches a second motor coupled to the light source and a third motor (172) couple to the line-scan camera (paragraph 0025-0030).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kinney in view of Watkins by having a second motor coupled to the light source and a third motor couple to the line-scan camera because it helps to locate defects on the substrate surface.
As to claim 13, Kinney teaches a controller (234) is configure to cause the motor holding the substrate stationary in a vertical direction (Note: vertical with respect to the edge or thickness of the wafer) outside a housing  (See Fig 6, Fig 8, Fig 10, col. 8 lines 1-60) and a controller (26) to control the operation of the camera (20) (col. 5).  As to claim 13, Kinney fails to disclose the controller cause the second motor moving the light source and cause the third motor moving the line-scan camera to scan across the substrate.  Watkins discloses a controller (118) is configure to cause the motor holding the substrate stationary in a vertical direction (with respect to the edge or thickness of the wafer), cause the second motor moving the light source and cause the third motor moving the line-scan camera (113, 111,  304) to scan across the substrate (Fig 1, Fig 9-10, paragraph 0022-0030, 0038-0041).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kinney in view of Watkins by having a controller cause the second motor moving the light source and cause the third motor moving the line-scan camera to scan across the substrate because it helps to locate the defect on the substrate surface.

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. (US 5,909,276) as applied to claims 1-2, 5-7, 9-11 above, and further in view of Komatsu et al. (US 10,903,101 B2).
	As to claim 14, Kinney fails to disclose the first axis is a vertical axis.  However, Kinney clearly teaches a substrate support movable along a first axis that is substantially parallel to a face of the substrate.  Komatsu teaches to move the substrate support in both vertical direction and horizontal direction (col. 7, Fig 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kinney by having the first axis is a vertical direction because it allows to move the substrate in multiple direction during the process.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713